                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                         )
MARCUS DEMOND MOYE                             )
109 WINDHAM CIRCLE                             )       CASE NO: 20-02023-MFH-13
HENDERSONVILLE, TN 37075                       )       CHAPTER 13
SSN/ITIN: XXX-XX-2510                          )       JUDGE HARRISON
Debtor.                                        )


      MOTION FOR EXPEDITED HEARING ON DEBTOR’S MOTION TO UTILIZE
                         INSURANCE PROCEEDS

       Comes now the Debtor, by and through Counsel, and moves this Honorable Court to allow
the Debtor to utilize insurance proceeds to repair damage to Debtor’s roof. In support of this Motion,
Debtor will show unto the Court the following:

1.     Debtor have sustained damage to his property located at 109 Windham Circle,
       Hendersonville, Tennessee 37075 (“property”) and needs extensive roof repairs in order to
       safely remain in the residence.

2.     The approximate insurance settlement amount, less the one-thousand-dollar
       deductible, is $5,949.91.

3.     The settlement amount is to be paid by Shelter Insurance, located at PO Box 6008,
       Columbia, MO 65205, and the settlement check is to be payable to both the Debtor (Mr.
       Marcus Moye) and Mr. Cooper (court claim #3), which has a lien on the property.

4.     Once approved, the fully endorsed insurance claim check will be deposited into a
       restricted escrow account by Mr. Cooper, who will then release the insurance
       funds in increments, payable to the Debtor and their contractor(s) based on the repairs
       until completed.

5.      Debtor’s counsel will give the US Trustee notice via facsimile at 736-2260 and the Chapter
       13 Trustee notice via facsimile to 242-3241 or via the court's electronic noticing system, and
       all other creditors notice via US mail and/or notice via the court's electronic noticing system.

6.     Debtor suggests that the expedited hearing be set on November 25th, 2020 at 8:30 a.m. via
       AT&T Conference Line using Call-in Number 888-363-4749; Access Code is 6926390#
.

       WHEREFORE, the Debtor respectfully requests permission to utilize insurance proceeds.

       Respectfully submitted this the 17th day of November, 2020




Case 3:20-bk-02023       Doc 52     Filed 11/17/20 Entered 11/17/20 10:26:55                Desc Main
                                    Document     Page 1 of 2
                                                     /s/ Ryan Lloyd
                                                     RYAN LLOYD, #034323
                                                     Clark & Washington, PC
                                                     Attorneys for Debtor(s)
                                                     237 French Landing Drive
                                                     Nashville, TN 37228
                                                     615-251-9782; Fax: 615-251-8919
                                                     Email: cwnashville@cw13.com


                                  CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that on this the 17th day of November, 2020, a true and
correct copy of the foregoing has been served in the following manner:

Email by Electronic Case Noticing to:

Beth R. Derrick, Assistant U.S. Trustee
Henry E. Hildebrand, III, Chapter 13 Trustee

By U.S. Postal Service, postage prepaid to:

The Debtor(s) at the above referenced address.

Shelter Insurance, located at PO Box 6008, Columbia, MO 65205

By Certified Mail to:

Total Mailings by U.S. Postal Service: 3

/s/ Ryan Lloyd
RYAN LLOYD #034323




Case 3:20-bk-02023       Doc 52    Filed 11/17/20 Entered 11/17/20 10:26:55             Desc Main
                                   Document     Page 2 of 2
